Case 19-45206-elm7 Doc 21 Filed 03/03/20             Entered 03/03/20 10:24:20        Page 1 of 2



 H. Brandon Jones
 State Bar No. 24060043
 BONDS ELLIS EPPICH SCHAFER JONES
 LLP
 420 Throckmorton, Suite 1000
 Fort Worth, Texas 76008
 Phone: (817) 405-6914
 brandon@bondsellis.com
 COUNSEL FOR HAL ALLEN FAMILY, LP

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION


IN RE:                                        §
SYNERGY FABRICATION, INC.                     §          CASE NO. 19-45206-ELM
                                              §
                                              §
        DEBTOR                                §          CHAPTER 7
                                              §

                              CERTIFICTE OF NO OBJECTION

        On February 17, 2020, Hal Allen Family, L.P. (“Landlord”) filed and served a Motion for
Approval of Agreed Order under Rule 4001(d) (the “Motion”), the Motion was joined by Shawn
K. Brown, chapter 7 Trustee (“Trustee”). As part of the Motion, the Landlord gave notice of a
response deadline of at least 14 days after service of the Motion. The Motion was served by mail
and/or the Court’s CM/ECF electronic filing system. Responses were to be served no later than
March 2, 2020. Any objections to the Motion were to have been served on counsel for the
Landlord as well as the Trustee. As of the filing date of this Certificate, counsel for the Landlord
has received no objections or responses, and the docket reflects that no objections or responses
have been filed.
                                                    Respectfully submitted,



                                                   /s/      H. Brandon Jones

                                                   H. Brandon Jones
                                                   State Bar No. 24060043
                                                   BONDS ELLIS EPPICH SCHAFER JONES
                                                   LLP
                                                   420 Throckmorton, Suite 1000
                                                   Fort Worth, Texas 76008



Certificate of No Objection                                                                 PAGE 1
Case 19-45206-elm7 Doc 21 Filed 03/03/20           Entered 03/03/20 10:24:20        Page 2 of 2



                                                 Phone: (817) 405-6914
                                                 brandon@bondsellis.com
                                                 COUNSEL FOR HAL ALLEN FAMILY, LP




                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing was served on those requesting services via this
Court’s electronic filing system.


                                            /s/ H. Brandon Jones
                                            H. Brandon Jones




Certificate of No Objection                                                              PAGE 2
